Citation Nr: 0012437	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from April 1951 to July 1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating action 
in which the RO confirmed the 30 percent evaluation for the 
veteran's left knee replacement.  Following appellate review 
in July 1999, the Board remanded the case to the RO for 
further development.  Following completion of the remand 
request, a supplemental statement of the case (SSOC) in 
February 2000 confirmed the 30 percent evaluation for the 
veteran's left knee replacement.  The case has been returned 
to the Board for appellate review.  

The veteran provided testimony at a hearing before an RO 
hearing officer in December 1998 and at a hearing before the 
undersigned Member of the Board at the RO in April 1999.  
Transcripts of both hearings are of record.


FINDING OF FACT

The veteran's left knee replacement is currently manifested 
by pain and excess fatigability; the veteran uses a cane, can 
only walk for two hours a day with frequent rest periods and 
is limited in his ability to kneel, climb, squat, and crouch.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and no more, 
for the left knee replacement are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that his left knee 
disability is more disabling than currently evaluated and 
should receive a higher evaluation.  In particular, he states 
that most activities, including walking, driving, standing, 
and sleeping are impaired.

At a VA orthopedic examination in August 1997, the veteran 
complained of pain and reduced range of motion in his left 
knee which significantly limited his ambulation and ability 
to climb and descend stairs.  He required nonsteroidal, anti-
inflammatory medication for pain relief.  On examination of 
the left knee, there was a positive Laseque's sign at 45 
degrees which was characterized by a pulling sensation in the 
popliteal area.  There was full and normal range of motion of 
the hip joint.  A healed arthrotomy scar was present over the 
anterior aspect of the knee.  Crepitus was noted on repeated 
flexion and extension which was painful to the veteran.  The 
left knee could be flexed to 55 degrees and extended to 120 
degrees. There was a positive drawer sign indicating 
anteroposterior instability.  No lateral instability was 
demonstrated.  There was no effusion.  Deep tendon reflexes 
at the knee were absent.  The examiner concluded that the 
veteran had a history of severe degenerative osteoarthritis 
of the left knee, well documented radiographically and by 
MRI, which culminated in a total knee replacement.  The 
veteran continued to have significant pain and reduced range 
of motion which required physical therapy.    

The veteran underwent an internal medicine examination via 
Alpha Medical Diagnostics for VA purposes in November 1998.  
The veteran stated that after the arthroplasty of his left 
knee, he began having pain, stiffness, swelling, and warmth 
in the knee which has interfered with his ability to stand, 
walk, bend, kneel, and get up from a sitting position.  He 
also complained of inflammation, fatigue, and flare-ups which 
occurred on and off on a daily basis.  He stated that he 
avoided any weight bearing activity that would exacerbate his 
symptoms.  Examination of the left knee revealed flexion to 
100 degrees actively with pain beginning at 90 degrees of 
flexion.  Movement against gravity was limited to 90 degrees 
of flexion.  Movement against strong resistance was limited 
to 90 degrees of flexion.  The left knee extended to 0 
degrees with pain beginning at 10 degrees.  Movement against 
gravity was to 0 degrees extension and movement against 
strong resistance was to 120 degrees of extension.  The left 
knee was further affected by fatigue, lack of endurance, and 
weakness, but pain appeared to be the major limiting factor 
in range of motion of the knee.  Drawer test and McMuray's 
test were within normal limits.  There were no constitutional 
signs of arthritis.  An x-ray of the left knee revealed a 
total left knee prosthesis.  The diagnosis was status post 
total knee arthroplasty of the left knee.  The examiner 
further commented that the veteran's left knee condition 
limited any and all activities that involved weight bearing 
and locomotion, as well as transfers from a sitting position 
to a standing position and climbing stairs.

At a December 1998 hearing before an RO hearing officer, the 
veteran testified that he experienced pain and swelling in 
his left knee on a constant basis as well as cracking and 
popping.  However, he stated that he had not experienced any 
locking or fallen because of his knee.  

At an April 1999 hearing before the undersigned Member of the 
Board at the RO, the veteran testified of constant pain and 
stiffness in his left knee.  He also testified that he 
received extensive physical therapy for his left knee 
replacement of six to eight months and that he received 
routine follow-up treatment for his left knee.  

Following initial appellate review in July 1999, the Board 
remanded the case to the RO for further development of the 
issue.  The RO was instructed to obtain  specified 
outstanding medical treatment records, to include physical 
therapy reports and a November 1998 x-ray report conducted 
during the Alpha Medical Diagnostics examination for VA 
purposes.  Furthermore, the RO was to afford the veteran a VA 
orthopedic examination to determine the nature and current 
severity of his service-connected disorders.  In particular, 
the examiner was requested to comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, flare-ups, or pain on use.

Medical treatment records submitted pursuant to the remand 
contained few explicit complaints of the veteran's left knee.  
The records included copies of numerous radiographic tests 
conducted from 1996 to 1999.  The tests primarily described 
the left knee as being in satisfactory position, anatomic 
alignment, or near anatomic alignment.  An August 1999 
radiographic report noted near anatomic alignment of the left 
knee.  

The November 1998 x-ray report conducted during the Alpha 
Medical Diagnostics examination for VA purposes was obtained.  
It was noted that frontal and lateral radiographs of the left 
knee were over-exposed.  There was evidence of a total left 
knee prosthesis which appeared anatomically aligned.  The 
impression was total left knee prosthesis.

The veteran was afforded a VA orthopedic examination in 
November 1999.  He complained of left knee pain with 
swelling, clicking, and popping.  He felt that overall, the 
left knee was stable and he denied any buckling.  He 
described the pain as sharp and that the pain was worse when 
he was standing and walking.  He reported the use of a cane 
whenever he was out of the house.  He indicated flare-ups 
occurring once on a weekly basis, however, these were not 
necessarily related to any particular activity.  The examiner 
noted that the veteran was able to walk into the examination 
room without the use of a cane.  The left knee did not come 
to a full extension, either on stance or gait.  He was able 
to toe and heel walk.  On examination of the left knee, there 
was a non-tender and non-disfiguring surgical scar 
anteriorly.  There was a 1+ varus valgus instability.  There 
was 1+ anterior and posterior instability.  There was 
tenderness superomedially and mid-medially.  Flexion was from 
3 degrees to 95 degrees.  Extension was -3 degrees.  Motor 
strength of the bilateral anterior tibialis, extensor 
hallucis longus, posterior tibialis, and triceps surae were 
grossly normal at 5/5.  Patellar and Achilles' reflexes were 
2+ bilaterally.  No clonus was noted.  The toes were 
downgoing.  X-rays of the left knee showed the total knee 
prosthesis to be in place.  There was no evidence of 
significant radiolucent lines.  Overall alignment of the knee 
was adequate.  There was no evidence of effusion.  The 
diagnoses included status post left total knee replacement 
with overall good clinical result.

The examiner commented that there appeared to be a mechanical 
blocking of the left knee which prohibited full flexion and 
extension of the left knee.  This resulted in easy 
fatigability of the muscles of the left knee.  He did not see 
an intrinsic problem with the prosthesis itself.  Overall, he 
stated that the veteran should be considered to have excess 
fatigability of the left knee.  The fatigability did not 
itself translate into loss of range of motion, however, it 
could result in incoordination and, ultimately, weakened 
movement.  He stated that the excess fatigability, 
incoordination, and weakened movement could not be expressed 
in terms of degree of additional range of motion loss.  

The examiner further stated that there was no pain in the 
left knee affecting the range of motion during the testing of 
the knee.  The limited range of motion was secondary to 
mechanical block.  However, with repeated use and during 
flare-ups, the veteran was expected to have pain.  The pain 
was a result of the veteran's quadricep tendons working 
harder than normal, as they were constantly trying to 
stabilize the slightly flexed left knee.  It was the 
examiner's opinion that the pain did significantly limit 
functional ability during flare-ups and nonflare-up periods 
when the left knee was used repeatedly over a period of time.  
The pain could not be expressed in terms of additional range 
of motion loss during flare-ups or repeated use.

The examiner lastly commented that he would not indicate that 
the veteran's left knee condition as severe.  He would 
indicate that the painful motion and weakness are somewhat 
between moderate and severe.  The reason why he did not see 
it as severe was that the veteran did have a flexion of 95 
degrees in the left knee, which is considered a good result 
for a total knee replacement, and he did have dynamic 
stability when he walked in the examination room without the 
use of a cane.  He observed that the veteran could ambulate 
with the use of a cane for short distances, however, the 
examiner recommended that the veteran use a cane at all times 
when he is up.  The veteran had no limitation in his ability 
to sit.  He should be able to stand and walk for two hours in 
a day with frequent rest periods.  He was limited in his 
ability to kneel, climb, squat and crouch.  he could life or 
carry 5 lbs. infrequently.  He should be able to bend or 
stoop with minimal difficulty. 

In a February 2000 supplemental statement of the case (SSOC), 
the RO confirmed the 30 percent evaluation for the veteran's 
left knee replacement.

II.  Analysis

The veteran's claim for an increased evaluation for his 
service-connected left knee replacement is well- grounded 
within the meaning of 38 U.S.C.A. § 5107(a). When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Further, a disability of the musculoskeletal system that 
becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. § 4.40, and higher diagnostic code 
ratings may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's service-connected left knee replacement is 
currently evaluated as 30 percent disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055. Under Diagnostic Code 5055, a 
prosthetic replacement of the knee joint will be assigned a 
100 percent rating for one year following implantation of the 
prosthesis. A prosthetic replacement of the knee joint, with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity will be assigned a 60 
percent rating. A prosthetic replacement of the knee joint, 
with intermediate degrees of residual weakness, pain or 
limitation of motion will be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262. A minimum rating of 30 percent 
will be assigned for a prosthetic replacement of the knee 
joint. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.

Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees of more, will be rated as 60 percent 
disabling.  A 50 percent rating will be assigned where 
ankylosis is in flexion between 20 and 45 degrees; a 40 
percent rating in flexion between 10 and 20 degrees; and a 30 
percent rating when in a favorable ankle in full extension, 
or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 
4.71a Diagnostic Code 5256.  

Limitation of flexion of the leg to 15 degrees will be rated 
as 30 percent disabling; where flexion is limited to 30 
degrees, a 20 percent rating will be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg, to 45 degrees will be 
rated as 50 percent disabling; where extension is limited to 
30 degrees, a 40 percent rating will be assigned, and where 
extension is limited to 20 degrees, a 30 percent rating will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, a 60 percent rating, but no more, is warranted 
under DC 5055.  The VA examiner noted on recent examination 
that the veteran should be considered to have excess 
fatigability of the knee and that with repeated use and 
during flare-ups, he was excepted to have pain.  He 
recommended that the veteran use a cane at all times.  It was 
further indicated that the veteran could walk for two hours a 
day with frequent rest periods and was limited in his ability 
to kneel, climb, squat and crouch.  The examiner concluded 
that the veteran's disability could be categorized as being 
between moderate and severe.  Based on the foregoing, the 
Board finds that there is adequate objective evidence of left 
knee pathology to warrant a finding that the veteran has 
"severe painful motion or weakness" as required for a 60 
percent rating.  As noted above, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
In making this determination, the Board has resolved any 
doubt in favor of the veteran, and acknowledged its duty to 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 where 
functional loss is alleged due to pain on motion.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-208 (1995).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. 


ORDER

An evaluation of 60 percent is granted for the veteran's 
service-connected left knee replacement, subject to 
provisions governing the payment of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

